Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ocwen Loan Servicing, LLC, appeals from the district court’s order affirming the bankruptcy court’s order granting the Debtor’s motion to extend the automatic stay in the underlying Chapter 13 proceeding. We have reviewed the record included on appeal, as well as Ocwen’s brief, and find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. Kameni v. Ocwen Loan Serv., LLC, Nos. 8:14-cv-00877-PJM; 14-11570, 2014 WL 3563658 (D.Md. July 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.